Case 2:20-cv-03326-AB Document 60 Filed 05/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

CAROL A. BROWN,
Plaintiff,

v.
CIVIL ACTION NO. 2:2020-cv-03326-AB

WIRECARD AG, BURKHARD LEY,
JAN MARSALEK, WULF MATTHIAS,
ALEXANDER VON KNOOP, MARKUS
BRAUN, SUSANNE STEIDL, and
ERNST & YOUNG GMBH
WIRTSHAF TSPRUEFUNGSELLSCHAFT,

Defendants.

 

SUGGESTION OF BANKRUPTCY

PLEASE TAKE NOTICE that on April 8, 2021, Dr. Michael Jaffe, the duly appointed
insolvency administrator of defendant Wirecard AG (the “Debtor”) filed a verified petition in the
United States Bankruptcy Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”)
under Chapter 15 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor’s
Chapter 15 case is pending at Bankruptcy No. 21-10936 (ELF).

PLEASE TAKE FURTHER NOTICE that on May 6, 2021, the Bankruptcy Court
entered an order (the “Recognition Order”) granting recognition and relief in aid of a foreign main
proceeding of the Debtor pursuant to sections 1504, 1509, 1515 and 1521 ofthe Bankruptcy Code.
A copy of the Recognition Order is annexed hereto and made a part hereof as Exhibit “A”.

PLEASE TAKE FURTHER NOTICE that pursuant to sections 1520 and 362(a) of the
Bankruptcy Code, the entry of the Recognition Order operates as a stay, applicable to all persons

and entities, including the plaintiff herein, of, among other things: (a) the commencement or
Case 2:20-cv-03326-AB Document 60 Filed 05/10/21 Page 2 of 2

continuation of all judicial, administrative, or other actions or proceedings against the Debtor in

the United States (i) that were or could have been commenced before the entry of the Recognition

Order or (ii) to recover any claims against the Debtor that arose before the entry of the Recognition

Order; (b) the enforcement against the Debtor or against any property of the Debtor of a judgment

obtained before the entry of the Recognition Order; or (c) any act to obtain possession of property

of or from the Debtor or to exercise control over property of the Debtor.

Dated: May 10, 2021

By:

KURTZMAN | STEADY, LLC

/s/ Jeffrey Kurtzman
Jeffrey Kurtzman, Esquire
KURTZMAN | STEADY, LLC
555 City Avenue, Suite 480
Bala Cynwyd, PA 19004
Telephone: (215) 839-1222
Email: kurtzman@kurtzmansteady.com

 

- and -

Todd Goren, Esquire (admitted pro hac vice)
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue

New York, NY 10019-6099

Telephone: (212) 728-8284

Email: tgoren@willkie.com

-~ and -

Joel C. Haims, Esquire (admitted pro hac vice)
Andrew Kissner (admitted pro hac vice)

Katherine Richardson Arnould (admitted pro hac vice)
MORRISON & FORERSTER LLP

250 W. 55" Street

New York, NY 10019

Telephone: (212) 468-8000

Email: AKissner@mofo.com

KRichardson@mofo.com

Attorneys for Wirecard AG
